Interim Decision #2839

MATTER OF PEREZ-VALLE

In Deportation Proceedings
A-19981512
Decided by Board November 19, 1980
(1) Where the judgment in a criminal case is an acquittal, rather than a conviction,
collateral estoppel is applicable in a subsequent criminal case as to matters necessarily determined in reaching the acquittal. Ashy v. Swenson. 397 U.S. 436 (1970).
(2) Collateral estoppel is not applied with respect to an acquittal to bar a subsequent
civil quit because of the differences between civil and criminal law and procedure.
Helvering v. Mitchell, 303 U.S. 391 (1938).
(3) Where a defendant has been acquitted on a criminal charge, one of the essential
elements of which was alienage, the doctrine of collateral estoppel does not preclude
litigation of the question of his alienage in a subsequent deportation proceeding.
CHARGE:

Order. Act of 1952—Sec. 241(a)(2) [8 U.S.C. 1251(a)(2)3—Entry

without inspection

ON BEHALF OF SERVICE

ON BEHALF OF RESPONDENT:

Raymond Campos, Esquire
Vivero & Campos
304 South Broadway, Suite 310

Jane Gersbacher
Trial Attorney

Los Angeles, California 90013

BY: Milhollan, Chairman; Maniatis, Appleman, and Maguire, Board Members

In a decision dated August 14, 1978, an immigration judge found the
respondent deportable as charged and granted him voluntary depar-

ture. The respondent has appealed. The appeal will be dismissed.
The respondent is 35 years old, allegedly a native and citizen of
Mexico. The record reflects that on April 15, 1966, he was granted
voluntary return to Mexico. On December 8, 1970, in the United States
District Court for the Southern District of California,. the respondent
was found guilty in accordance with his pleas of guilty on two counts of
making a false claim to United States citizenship in violation of 18
U.S.C. 911. He was sentenced to confinement for 3 months and 10
months, respectively, with confinement in excess of 3 months suspended. In addition, he was placed on probation for 5 years. On June 19,
1972, the respondent was convicted in the United States District Court
554,1

Interim Decision #2839
for the Southern District of California of conspiracy and transportation of illegal aliens in violation of 18 U.S.C. 317 and 1324 (four counts).
He was sentenced to 3 years confinement and placed on probation for 3
years. He last entered the United States from Mexico on March 7, 1974,
again claiming to be a citizen of the United States. On September 28,
1977, the United States District Court for the Central District of
California acquitted him on a charge that he was an alien found in the
United States after deportation in violation of 8 U.S.C. 1326. On
February 2, 1978, an Order to Show Cause was issued charging the
respondent with deportability for having entered the United States
without inspection. At his hearing, the respondent admitted that he
last entered the United States at San Ysidro, California, claiming to be
a United States citizen. Deportability in this case rests upon the
determination whether the respondent is an alien.
On appeal, the respondent contends that his September 28, 1974,
acquittal on the charge of being an alien found in the United States
after deportation is res judicata to the Government on the issue of
alienage. The respondent's argument is in essence that the judge
acquitted him because he is a United States citizen and, therefore, the
Government is collaterally estopped by the former acquittal from relitigating the issue of alienage' We find the respondent's contention to
be without merit _

It is well settled that the facts necessary for a criminal conviction
and judgment are deemed conclusive in any later civil suit between the
same parties or their privys. Enrich Motors Corporation v. General
Motors Corporation, 340 U.S. 558 (1951); Local 167, LB.T., etc. v. United
States, 291 U.S. 293 (1934); United States v. Kaplan, 267 F.2d 114 (2 Cir.
1959). A determination of alienage in connection with a criminal
conviction has been held conclusive in a subsequent suit for revocation
of naturalization. United States v. Accardo, 113 F.Supp. 783 (D.C.N.J.
1953), eV., 208 F.2d 632 (3 Cir. 1953).
The Board has also applied estoppel to preclude re litigation of
issues decided by a criminal conviction. Thus, a respondent convicted
for illegal entry has been collaterally estopped from re-litigating the
issue of illegal entry in deportation proceedings. Matter of Rina, 15
I&N Dec. 346 (BIA 1976). A respondent convicted for fraudulently
procuring a visa has been estopped from establishing that he had not
-

' The term urea judicata" has been given many different meanings. Current usage
gives it a broad meaning which covers all the various ways in which a judgment in one
action has a binding effect in another. This includes the effect of the former judgment as
a bar or merger where the latter action proceeds on all or part of the very claim which
was the subject of the former. It aloe includes what has come to be known as collateral

estoppel—the effect of a former judgment in a later action based upon a different claim
or demand. See F. James, Civil Procedure, section 11.9 (1965).
582

Interim Decision 112839
obtained the visa by fraud. Matter of Z—, 5 I&N Dec. 708 (BIA 1954). A
respondent convicted for attempting smuggling of heroin into the
United States contended in exclusion proceedings that he was brought
to the United States against his will. The Board found that this
contention had been presented to and rejected by the criminal court
and held that the respondent was estopped from relitigating that issue
in exclusion proceedings. Matter of Grandi, 13 I&N Dec. 798 (BIA 1971).
Where the judgment in a criminal ease is an acquittal, rather than a
conviction, collateral estoppel is applicable in a subsequent criminal
case as to matters necessarily determined in reaching the acquittal.
Ashe v. Swenson, 397 U.S. 436 (1970). However, an acquittal does not
bar a subsequent civil action remedial in its nature based upon the

same facts alleged in the criminal case' Thus, one acquitted of
criminal tax evasion may nonetheless be found to have evaded taxes so
as to be subject to the 50 percent civil tax fraud penalty. Helvering v.
Mitchell, 303 U.S. 391 (1938). A forfeiture of imported merchandise not
included in a declaration of entry pursuant to the tariff provisions of
the United States Code is not barred by a. prior acquittal on a charge of
having smuggled that merchandise into the United States. One Lot
Emerald Cut Stones and One Ring v. United States, 409 U.S. 232 (1972).
Likewise, the doctrine of collateral estoppel does not prohibit a parole
board from finding a petitioner guilty of a violation of parole following
an acquittal on the same underlying charge in a criminal trial. See
Standlee v. Rhay, 557 F.2d 1303, n.2 (9 Cir. 1977). This rule is applicable
in deportation cases. The Supreme Court has held that an acquittal on
a criminal charge alleging that the defendant procured and brought a

woman to the United States for immoral purposes may nonetheless be
found deportable based on the acts underlying that charge. See Lewis
v. Frick, 233 U.S. 291 (1914)'
Collateral estoppel is not applied with respect to an acquittal to bar
a subsequent civil suit because of the differences between civil and
criminal law and procedure. The following quotation from Helvering v.
Mitchell, 303 U.S. 391 (1938), is instructive:
The difference in degree of the burden of proof in criminal and civil proceedings
precludes application of roe Indicate. The acquittal was "merely ... an adjudication
that the proof was not sufficient to overcome all reasonable doubt of the accused."
Lewis v. Frick, 233 U.S. 291 (1914).... It did not determine that Mitchell had not
2 If a subsequent civil action is punitive in nature, it may be barred. See Coffey v.
United States,116 U.S. 436 (1886); compare Coffey with One Lot Emerald Cut Stones v.
United States, 409 U.S. 232 (1972); see also Standlee v. Rhay, 557 F.2d 1303, n.2 (9 Cir.

1977).
3 Although the standard of evidence necessary to establish deportability has changed
since 1914 (see Woodby v.INS, 385 U.S. 276 (1966), the court's reasoning in Levris v. Frick
is equally applicable today.

583

Interim Decision #2839
willfully attempted to evade the tar. That acquittal on a criminal charge is not a bar to
a civil action by the Government, remedial in its nature, arising out of the same facts
on which the criminal proceeding was based has long been settled. ... Where the
objective of the subsequent action likewise is punishment, the acquittal is a bar,
because to entertain the second proceeding for punishment would subject the
defendant to double jeopardy; and double jeopardy is precluded by the Fifth Amendment whether the verdict was an acquittal or a conviction.. ..

Havering v. Mitchell, supra, at 397.
The Supreme Court has recently set forth other sound reasons for
not applying collateral estoppel to preclude re-litigation of issues
covered by a prior acquittal. In Standefer v. United States,100 S. Ct.
1999 (1980), the petitioner had been convicted on nine counts of an
indictment, including five counts charging him with aiding and abetting a public official in accepting unauthorized compensation. Prior to
the petitioner's trial, the Internal Revenue Service agent whom he had
allegedly aided and abetted was acquitted of all charges alleging that
he had received unlawful compensation. The Court held that the
government was not barred by the doctrine of nonmutual collateral
estoppel from re-litigating the issue of whether the agent had accepted
unlawful compensation despite his acquittal on those charges. The
Court noted that in a criminal case the government is often without
the kind of "full and fair opportunity to litigate" that is a prerequisite
to estoppel. The Court observed that the prosecution's rights of discovery are limited by rules of court and the accused's constitutional
privileges; the prosecution cannot be granted a directed verdict or a
judgment notwithstanding the verdict no matter how clear the
evidence of guilt, compare Federal Rule of Civil Procedure 50; it cannot
secure a new trial on the ground that an acquittal was plainly contrary
to the weight of the evidence, compare Federal Rule of Civil Procedure
59; and it cannot appeal from an acquittal, see United States v. Sall,163

U.S. 662 (1896). The Court also commented that the application of
nonmutual estoppel in criminal cases is also complicated by the existence of rules of evidence and exclusion which are unique to our
criminal law.
While in Standefer the Court was addressing nonmutual estoppel in
the context of a criminal case, the considerations discussed above are
equally applicable where the subsequent case is a civil one, such as the
instant deportation proceedings. The Court's arguments are particularly applicable in this case because the record does not contain a copy
of the transcript of the trial at which the judge merely granted the
respondent's motion for a directed verdict of acquittal.
Thus, we conclude that the respondent's acquittal on the charge of
heing an alien found in the United States after deportation in violation
of 18 U.S.C. 1326 does not preclude litigation of the respondent's
584

Interim Decision #2839
nationality status in deportation proceedings. Cf. Lewis v. Frick,
supra.
The respondent's December 8, 1970, conviction for making false
claims to United States citizenship in violation of 18 U.S.C. 911 would
ordinarily estop him from claiming United States citizenship from
birth. See United States v. Rangel-Perez, 179 F.Supp. 619 (S.D. Ca.
1959); Pena-Cabanillas v. United States, 394 F.2d 785 (9 Cir. 1968);
United States v. Bejax Matrecios, 618 F.2d 81 (9 Cir. 1980). However, in
-

view of the respondent's subsequent acquittal purportedly on the basis
of a finding of citizenship, we think it inappropriate to dispose of this
case by applying collateral estoppel. We will instead examine the
evidence of alienage, and thus deportability, to see whether it is clear,
convincing, and unequivocal. We find that it is. The evidence of
alienage is as follows:
1) The respondent was granted voluntary return to Mexico in 1966.
2) The respondent's birth ccrtiflcate reflects that "... citizen Cirillo Perez, single,
Mexican, farmer, 31 (thirty-one) years of age. Native of Zepatillan, Jallisco and
rosidant of Jegarivrrtite of this area (emphasis added), and said that on the 2nd day of
October of the current year (1944) at about .4 o'clock in the morning, in his home,
without number of said ranch, was born a live male child (the respondent) ....
3) On December 8, 1970, the respondent was convicted of making false claims to
United States eiti7snalairk
4) In an affidavit dated January 24, 1974, the respondent said "I am a citizen and
resident of Mexico."
5) In a deportation hearing on February 31, 1974, the respondent testified under oath
that he was not a citizen or national of the United States but that he was a citizen of
Mexico.
,

Contradicting this evidence of alienage is the respondent's testimony that he is a United States citizen, a statement by his counsel
that the respondent's baptismal certificate will support the respondent's testimony, and a statement by counsel that the respondent's
parents testified at his criminal trial that the respondent was born in
the United States and taken to Mexico where his birth was recorded.

In a deportation case the Government must prove deportability by
clear, convincing, and unequivocal evidence. However, when the
Government establishes a prima facie case of deportability, the burden
shifts to the respondent to go forward with the evidence. In this case,
the Government has presented abundant evidence of alienage while
the respondent has presented only his testimony. Counsel's brief and
comments to the immigration judge are not evidence.
The respondent has been given ample opportunity to present
evidence in his defense. The Order to Show Cause was issued on
February 2, 1978. The hearing was first convened on May 18 and the
Government presented its evidence of alienage. Counsel for the respondent asked for a continuance for the purpose of obtaining a
585

Interim Decision #2839
transcript of the record of the respondent's acquittal. The continuance
was granted. The hearing was resumed on June 29. The respondent
appeared without counsel and the immigration judge continued the
case. On August 10, 1978, the respondent appeared again without
counsel. The immigration judge gave the respondent a legal aid referral list and again continued the case until August 14, 1978. On that date
the respondent appeared with present counsel, Mr. Campos. Counsel
advised the immigration judge that he had requested a copy of the
transcript of the respondent's acquittal but that he did not know when
it would be ready. He also offered a copy of the respondent's baptismal
certificate. However, the immigration judge refused to admit the certificate into evidence because it was not properly certified or attested.
See 8 C.F.R. 287.6. The immigration judge adjourned the hearing until
September 27 to give counsel an opportunity to obtain the necessary
certification and/or the transcript. On October 25, 1978, the Bearing
resumed. The respondent appeared again without counsel. He advised
the immigration judge that he did not have the money to purchase a
transcript of his prior hearing. The immigration judge then proceeded
to a decision.
Thus, the respondent was given four continuances over a 5-month
period, two of which were granted for the specific purpose of allowing
him an opportunity to obtain evidence of the place of his birth and a
copy of the transcript of the record of his acquittal. No such evidence
was produced..CounseI for the respondent has filed a brief on appeal in
which he referred to the evidence, but he did not attach it. It has been 2
years since the immigration judge's decision, and the respondent still
has not offered that evidence.
Accordingly, the appeal will be dismissed. However, if the respondent produces the evidence discussed above in a form which is admissible in deportation proceedings, we will reopen the proceedings to
consider his evidence.
ORDER. The appeal is dismissed.
FURTHER ORDER' The respondent is permitted to depart from
the United States voluntarily within 30 days from the date of this

order; and in the event of failure so to depart, the respondent shall be
deported as provided in the immigration judge's order.

586

